May 07, 2010


Ms. Patricia Medrano
Assistant City Attorney
1500 Marilla Sreet., Room 7D North
Dallas, TX 75201
Mr. Rory Stephen Alter
Nick Maram & Associates, P.C.
2323 South Voss Road, Suite 600
Houston, TX 77057

RE:   Case Number:  09-0427
      Court of Appeals Number:  05-08-00500-CV
      Trial Court Number:  08-00508-E

Style:      CITY OF DALLAS
      v.
      OLIVIA J. CARBAJAL

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gary Fitzsimmons   |
|   |Ms. Lisa Matz          |
|   |Mr. Brian Clayton      |
|   |England                |
|   |Mr. William Preston    |
|   |Longley                |
|   |Ms. Beth Ellen Klusmann|